{¶ 1} The discretionary appeal is accepted.
{¶ 2} The judgment of the court of appeals is reversed on the authority of Hughes v. Ohio Dept. of Commerce, 114 Ohio St.3d 47, 2007-Ohio-2877, 868 N.E.2d 246, and the cause is remanded to the trial court with instructions to dismiss the appeal.
Moyer, C.J., and Lundberg Stratton, O’Connor, Lanzinger, and Cupp, JJ., concur.
O’Donnell, J., concurs separately.
Pfeifer, J., dissents for the reasons stated in his separate opinion in Hughes v. Ohio Dept. of Commerce, 114 Ohio St.3d 47, 2007-Ohio-2877, 868 N.E.2d 246.